Citation Nr: 1743223	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-02 486		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for sleep apnea.


ORDER

Service connection for sleep apnea is denied.


FINDING OF FACT

The competent evidence of record is against a finding that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), denying service connection for sleep apnea.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7207(a)(2) (West 2014).


Veterans Claims Assistance Act of 2000

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

The Veteran seeks service connection for sleep apnea, which he claims was incurred during service.  In the Veteran's January 2016 notice of disagreement and January 2017 VA Form 9, the Veteran stated that his severe sleep problems started while in service.  He reported that because the problem was not common he did not see any doctors, but his wife since 1969 has always complained of his loud snoring and difficulty sleeping.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Because sleep apnea is not on the enumerated list of chronic diseases that may be service connected through evidence of manifestation within a prescribed presumption period or through evidence of continuity of symptoms, those provisions will not be discussed here.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (concluding that section 3.303(b) is constrained by section 3.309(a)).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, current disability, reports of a June 2015 private sleep study show a diagnosis of obstructive sleep apnea.  (MTR, received Nov. 3 & 13, 2015.).  Accordingly, the first Holton element is met.

With respect to the second Holton element, in-service disease or injury, a review of the Veteran's service treatment records is negative for any symptoms, complaints, treatment, or diagnosis of a sleep-related condition.  Additionally, the Board notes that on the Veteran's January 1967 separation examination, he denied all other pertinent medical and surgical history other than two scars.

The Veteran's wife made a statement in January 2016 in which she reported that she and the Veteran had been married since 1969 and that she always had been aware of his sleep problem.  She reported that the Veteran snored loudly for prolonged periods during the night and often stopped breathing and started again.  She stated that, because it scared her, she had to elbow him awake.  She reported that after talking to many of his friends, the Veteran accepted that he suffered from sleep apnea and consulted a doctor.  She reported that the Veteran was diagnosed with sleep apnea and prescribed a CPAP machine to get proper sleep.

In making determinations, the Board must fully consider the lay assertions of record.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds the Veteran's and his wife's statements competent and credible as far as being reports of matters of which they had personal knowledge, such as the Veteran's snoring.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding lay evidence credible when it is internally consistent and consistent with other evidence of record).  These statements are not, however, competent with regard to onset and diagnosis of sleep apnea during service as such requires specialized training.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (restricting lay persons from opining on medical etiology or rendering medical opinions).  There is nothing in the record to suggest that the Veteran or his wife have the appropriate training, experience, or expertise to render a medical diagnosis of his symptoms or opinion regarding the etiology of his current sleep apnea.  See 38 C.F.R. § 3.159(a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board finds that the evidence of record shows that the Veteran has a current diagnosis of sleep apnea, but the Veteran has not submitted any competent evidence that he had the condition in service or that his current condition is related to service.  Therefore, the second Holton element is not met, and the claim fails.

The Board has considered whether a remand for a VA examination is warranted and determined that it is not because there is no competent evidence of record that the Veteran had any symptoms, complaints, treatment, or diagnosis of a sleep-related condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (laying out the four-prong analysis for determining when a medical examination is required).  In addition to the above noted lack of medical evidence that the Veteran suffered from a sleep-related condition while in service, the Veteran's military personnel file is silent as to any performance or discipline issues that might be construed as related to sleep deprivation.  In fact, on a February 1966 performance report, the Veteran scored in the highest 10 percent in every category.  Additionally, the descriptive comments lacked any indication that the Veteran suffered from any sleep deprivation-related symptoms.  Likewise, the Veteran's performance report for the period February 1964 to February 1965 lacked any indication of performance or disciplinary issues that might be construed as related to sleep deprivation.  It was specifically noted in the Veteran's performance review for the period February 1963 to February 1964 that he was punctual in reporting for duty and that his appearance, military bearing and behavior, both on and off duty was exceptional.

Based upon the foregoing, as the competent evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The Veteran





Department of Veterans Affairs


